Exhibit 10

 

Addendum #1 to Commitment Letter

 

Addendum Effective Date:  February 16, 2015

 

WHEREAS, Cachet Financial Solutions, Inc. (“Borrower”) and Jim Davis and Mike
Hanson (“Lenders”) (collectively “Parties”) entered into a Commitment Letter,
effective July 30th, 2014 (the “Agreement”); and

 

WHEREAS, the Parties desire to extend the date for which any outstanding balance
due under the agreement from 1/31/15 to 1/31/16;

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.                                      Section 4

 

The Parties agree that Section 4 of the Agreement shall be amended in its
entirety to state as follows: “The Parties agree that the outstanding balance as
of 12/31/14 shall bear simple interest at a rate of 10% beginning from the date
of advance.  The Parties agree that the $450,000 outstanding in principal
amounts under this agreement, together with interest, shall become due on
1/31/16.”

 

2.                                      Pre-Established Terms

 

All terms and conditions of the Agreement shall remain in full force and effect
and apply to this Addendum, unless specifically modified herein.

 

In Witness Whereof, this Amendment to the Commitment Letter has been duly
executed as of the Addendum Effective Date written above.

 

Borrower:

 

Lender

 

 

 

Cachet Financial Solutions, Inc.

 

James Davis

 

 

 

By:

/s/ Jeffrey Mack

 

By:

/s/ James Davis

Its:

 Chief Executive Officer

 

 

 

 

 

Lender

 

 

 

 

 

Michael Hanson

 

 

 

 

 

By:

/s/ Michael Hanson

 

--------------------------------------------------------------------------------